Citation Nr: 1444852	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  07-28 482	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for a cervical spine disability, characterized as a cervical sprain with ruptured discs at C3-4 and C4-5, status post cervical fusions.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1977 to June 1977.  He also had service with the Army National Guard, including active duty for training (ACDUTRA) in July 1981 to which he ascribes the cervical spine disability at issue here.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2008, the Veteran appeared at a hearing at the RO before a Decision Review Office.  A transcript of that hearing is in the claims file.  In May 2009, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

This case has previously been reviewed by the Board, including in a September 2009 decision which was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court), and in October 2010 and March 2012 when it was remanded by the Board for further development.  

In May 2013, the Board again reviewed the claim and denied service connection for a cervical spine disability.  The Veteran appealed that decision to the Court and in December 2013 the Court granted a Joint Motion for Remand of the Parties (VA Secretary and the Veteran), and  vacated and remanded the Board's decision pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Joint Motion directs that the Board remand this case to the RO in order to obtain clarification of the VA examination opinions of record.  Specifically, the November 2010 opinion requires clarification with respect to a reference to the July 1981 X-ray report discussion of "a slight change in curvature" of the spine and to the examiner's statement that there was a lack of complaints 1985-89.  If possible, such clarification should be obtained from the examiner of record; if the provider is no longer employed by VA, the opinion should be obtained from a similarly qualified provider.

Accordingly, the case is REMANDED for the following action:

1. Obtain a clarification from the November 2010 VA examiner of record with respect to the following:

a) What is the significance, if any, of the notation in the July 1981 cervical spine X-ray report of a "slight change in curvature" of the spine?  Is there any relationship between the finding of slight curvature and the Veteran's current disability?

b) The opinions of record stated that there was a "lack of complaints in the intervening 1985-89" period.  Does this statement refer to any complaints of back pain at all or to the periodic reserve examination reports only?  Is your opinion on this aspect of the opinion in any way affected by the fact that the Veteran has asserted continuing symptomatology since the injury?

c) After reviewing these points and considering again all of the medical evidence of record, is there clear and unmistakable evidence as to whether the Veteran's cervical spine disability was permanently aggravated in service?

In providing the clarification, the examiner should be provided a copy of the entire claims file for review.  The examiner should specifically address the opinion of Dr. John Corey.  The examiner should explain the bases for the opinions provided.

In the event that the November 2010 VA examiner of record is no longer employed by VA or otherwise not available, the clarifying opinion should be obtained from a similarly qualified medical expert.

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



